Citation Nr: 0902530	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  03-18 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 to February 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

This claim was previously remanded in August 2007 for 
additional development and is now before the Board for final 
appellate consideration. 

By way of history, the veteran abandoned his March 1976 
original service connection claim for hepatitis by failing to 
report for a scheduled VA examination.  He was notified in 
September 1976 that no further action would be taken unless 
he informed the RO of his willingness to report for an 
examination.  The pertinent regulations in effect at the time 
the original service connection claim was filed indicated 
that every person applying for or in receipt of compensation 
or pension shall submit to examinations, including periods of 
hospital observation, when requested by the Veterans 
Administration under Veterans Administration regulations or 
other proper authority.  38 C.F.R. § 3.329 (1976).

Furthermore, where evidence requested in connection with an 
original claim is not furnished within one year after the 
date of request, the claim will be considered abandoned.  38 
C.F.R. § 3.158 (1976).  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
Id. 

Here, the veteran did not report for the required medical 
examination or inform the RO of his subsequent willingness to 
report for an examination within the specified one year of 
the request.  The RO sent correspondence to the veteran's 
last known address, the address he provided on the original 
compensation application, and received no response.  
Therefore, the RO was required, pursuant to applicable VA 
regulations, to consider the claim abandoned.  See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996).  The Board points out that a 
determination that a particular claim was abandoned will 
affect the effective date assigned, if any.  The veteran 
filed the current claim for compensation in May 2001.  The 
Board's remand of August 2007 explained that the earlier 
claim had been abandoned due to the veteran's failure to 
report within one year that he was willing to report for an 
examination.  Additional notice was to be sent to the veteran 
explaining that evidence of a current disability was 
required.  The RO provided that notice in September 2007, but 
the veteran did not respond.   

Contrary to the representative's assertions, a remand 
pursuant to Stegall v. West, 11 Vet. App. 268, 270-71 (1998) 
is unnecessary as the veteran was provided with the 
information and evidence needed to substantiate a claim of 
entitlement to service connection for hepatitis on a direct 
basis.


FINDING OF FACT

The competent and probative evidence of record does not show 
that the veteran currently has hepatitis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hepatitis are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran, through his representative, 
contends that he contracted hepatitis in service and that his 
currently diagnosed hepatitis is related to service.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Establishing service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine use, high-risk sexual activity, accidental exposure 
to blood by a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  VBA Letter 211B (98-110) November 30, 1998.

However, direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2008). 

The Board has reviewed the evidence of record, and 
regrettably, the veteran's claim must be denied.  Service 
treatment records (STRs) associated with the veteran's claims 
file are negative for a diagnosis of or treatment for 
hepatitis.  

Approximately two weeks after discharge from service, the 
veteran sought treatment at a VA medical facility in February 
1976 after experiencing anorexia, jaundice, darkened urine, 
and light, loose bowel movements.  The veteran reported at 
that time that he had recently returned from Germany while in 
service.  The veteran admitted that he was in contact with 
several friends who had hepatitis, but denied any needle 
abuse or homosexual activity.  The treating physician 
diagnosed the veteran as having "serum hepatitis," (i.e., 
hepatitis B) and elected to isolate the veteran for two 
weeks.  The veteran's condition improved and he was 
discharged in early March 1976.  The veteran was advised to 
return one to two weeks after this initial discharge for 
follow-up laboratory bloodwork, but no evidence exists in the 
claims file to indicate that the veteran returned for that 
appointment.

The Board notes that the veteran filed the current claim for 
service connection in May 2001.  He informed the RO that he 
received medical care through VA and VA medical records were 
thereafter associated with the claims folder.  These records, 
however, are devoid of any diagnosis of or treatment for 
hepatitis and are unrelated to the current claim.  On the 
contrary, the bulk of these records documented the veteran's 
(1) inability to properly regulate his Warfarin intake in 
order to control recurrent deep vein thrombosis, (2) 
treatment for recurrent knee pain and migraine headaches, and 
(3) requests for prescription refills, among other 
conditions. 
   
Correspondence from the RO to a VA medical facility showed 
that the veteran was scheduled for a VA Compensation and 
Pension (C&P) Examination in connection with his hepatitis 
claim in May 2006.  The veteran failed to report for this 
examination and made no attempt to reschedule it.  The RO 
unsuccessfully called the veteran on at least two occasions 
in an effort to reschedule the examination.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection in this case.  The veteran's STRs are negative for 
any diagnosis of or treatment for hepatitis.  Although the 
veteran was treated for serum hepatitis shortly after 
discharge in February 1976, there is no medical evidence of 
record since February 1976, or at any time during the 
pendency of the current claim, showing a diagnosis of or 
treatment for hepatitis.  There was also no competent, 
probative medical evidence of record linking the claimed 
condition to service during any period of time covered by 
this appeal.   

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  In the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Furthermore, the Board notes that at no time during the 
pendency of this appeal has the veteran demonstrated, nor 
does the evidence show, that he has currently diagnosed 
hepatitis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (noting that the requirement of a current disability 
is satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim).   

Even if the Board was to find that the veteran had currently 
diagnosed hepatitis, there is still no competent, probative 
medical evidence linking the claimed hepatitis to the 
veteran's period of active service.  The Board is aware that 
the veteran has submitted numerous statements during the 
pendency of this claim expressing his opinion that he 
contracted hepatitis in service and that his currently 
diagnosed hepatitis is related to service.  
  
The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, the veteran is 
capable of observing symptoms related to the claimed 
hepatitis, but the veteran is not competent (i.e., 
professionally qualified) to offer a diagnosis and an opinion 
as to the cause of his claimed condition.

As an alternative to establishing the second and third prong 
in Hickson, the veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  There is no in-service evidence 
of a diagnosis of or treatment for hepatitis.  Thus, this 
condition was not "noted" in service.  Moreover, although 
the veteran was treated for serum hepatitis shortly after 
discharge from service, there is no evidence of record 
showing continuity of symptoms thereafter, or that this 
condition existed at the time the veteran filed his current 
service connection claim in May 2001 or any time thereafter, 
nor is there any evidence linking the claimed condition to 
his period of active service.  Consequently, the Board finds 
that the veteran failed to establish continuity of 
symptomatology in this case.

As previously stated, entitlement to service connection on a 
direct basis requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In the instant case, there is no competent, 
probative medical evidence showing a medical diagnosis of 
hepatitis.  Therefore, the Board concludes that the veteran's 
claim for service connection must be denied in the absence of 
any current clinical evidence confirming the presence of the 
claimed disability. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

In this case, the duty to notify and assist was not satisfied 
prior to the initial unfavorable decision on the claim by the 
AOJ.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

The VCAA duty to notify was satisfied subsequent to the 
initial AOJ decision by way of letters sent to the veteran in 
March 2003, January 2004, March 2006, and February and 
September 2007 that fully addressed the required notice 
elements.  These letters informed the veteran of what 
evidence was required to substantiate the claim for hepatitis 
and of the veteran's and VA's respective duties for obtaining 
evidence.  The March 2006 and September 2007 notice letters 
also provided the veteran with notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal.  
  
Although these notice letters were not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of supplemental statement of the case issued 
in September 2008 after the notice was provided.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service treatment records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded the opportunity to appear 
for a VA examination in this case, but failed to report and 
made no attempt to reschedule the examination.  The RO also 
unsuccessfully attempted to contact the veteran on at least 
two separate occasions in an effort to reschedule the 
examination.  See February 2007 VA Memorandum.

The Board also notes that included in the veteran's claims 
file is a letter to VA from a private attorney dated July 
2004.  The attorney indicated that he represented the veteran 
in a Social Security Disability (SSA) claim and he requested 
permission to review the veteran's claims file.  However, the 
veteran does not assert, nor does the record reflect, that 
the veteran sought SSA disability benefits because of his 
claimed hepatitis.  Consequently, the Board finds that a 
remand for the purpose of obtaining these records is 
unnecessary.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

Service connection for hepatitis is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


